 1
 2
 3
 4
 5                                                                     JS-6
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    CASEY DON CONLEY,                         Case No. 2:18-cv-09355-JFW (GJS)
12                 Petitioner
13           v.                                 JUDGMENT
14    FELIPE MARTINEZ, JR.,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed without prejudice.
22
23   DATE: March 14, 2019              __________________________________
                                            JOHN F. WALTER
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
